UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 05-1146



HARTFORD FIRE INSURANCE COMPANY,

                                              Plaintiff - Appellant,

           versus


ADCOR INDUSTRIES, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
04-3669-CCB)


Argued:   September 20, 2005             Decided:    December 14, 2005


Before LUTTIG and GREGORY, Circuit Judges, and Robert J. CONRAD,
Jr., United States District Judge for the Western District of North
Carolina, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: George Edwin Reede, Jr., NILES, BARTON & WILMER, L.L.P.,
Baltimore, Maryland, for Appellant. Michael John Collins, THOMAS
& LIBOWITZ, P.A., Baltimore, Maryland, for Appellee. ON BRIEF:
Jeanie S. Ismay, NILES, BARTON & WILMER, L.L.P., Baltimore,
Maryland; E. Duncan Getchell, Jr., H. Carter Redd, MCGUIREWOODS,
L.L.P., Richmond, Virginia, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Appellee Adcor Industries was insured under a policy issued by

appellant   Hartford   Fire   Insurance   Company.   J.A.   16-49.   On

February 18, 2003, a storage facility owned by Adcor collapsed

under the weight of an accumulation of ice and snow.         Id. at 10,

57.   Adcor claimed against its insurance policy for the damage.

Id.   Hartford and Adcor could not agree on the value of Adcor’s

claim for business personal property, and, pursuant to the terms of

the policy, id. at 32, Adcor demanded an appraisal to resolve the

disputed value of its loss, id. at 10, 58.

      As required by the policy, each party selected an appraiser,

and the appraisers jointly selected an umpire. Id. The appraisers

could not agree on a mutually acceptable value and submitted the

disagreement to the umpire.     Id. at 10-11, 58.    The umpire largely

sided with Adcor’s appraiser, and together they voted to award

Adcor $11,217,667.     Id. at 50-52.       Unhappy with this outcome,

Hartford filed a declaratory judgment action in the district court

requesting that the court adjust the appraisal award because of

alleged “errors of law, erroneous calculations,” and improper

methodology.   Id. at 12.     Finding no error in the appraisal award

cognizable by a reviewing court, the district court granted Adcor’s

motion for summary judgment.      Id. at 204.

      The Maryland Court of Appeals has delineated a narrow set of

cases in which courts may set aside appraisal awards:


                                   -2-
     When it is sought to set aside an award upon the ground
     of a mistake committed by arbitrators, it is not
     sufficient to show that they came to a conclusion of fact
     erroneously, however clearly it may be demonstrated that
     the inference drawn by them was wrong. It must be shown
     that, by some error, they were so misled or deceived that
     they did not apply the rules which they intended to apply
     to the decision of the case, so that upon their own
     theory, a mistake was made which has caused the result to
     be somewhat different from that which they had reached by
     their reason and judgment. . . . A mistake which will be
     sufficient to avoid the award must be one that is plain
     and palpable, such as an erroneous computation or
     calculation of the amount, and the like.

Schreiber v. Pacific Coast Fire Ins. Co., 75 A.2d 108, 112 (Md.

1950) (emphasis added); see also Aetna Cas. & Sur. Co. v. Insurance

Comm’r, 445 A.2d 14, 20 (Md. 1982) (explaining that Maryland courts

“appl[y]    arbitration     law    to    appraisal    clauses    in   insurance

policies”).        Courts    may     also     correct     mistaken    “concrete

propositions of law” announced by appraisers.              Schreiber, 75 A.2d

at 112; see also High Country Arts & Craft Guild v. Hartford Fire

Ins. Co., 126 F.3d 629, 634 (4th Cir. 1997) (holding that an

appraiser commits correctable error when he goes beyond valuation

and purports to resolve coverage issues under the policy).

     In    this   case,   Hartford      alleges    that   the   umpire’s   final

appraisal award erroneously included sales taxes, used the wrong

quote to value certain raw materials, used a replacement-value

measure rather than the actual-cash-value measure required by the

policy, and erroneously applied Adcor’s appraiser’s own methodology

to value finished goods.           J.A. 10.       Hartford claims that these

errors caused the appraisers to reach legal, coverage conclusions,

                                        -3-
Appellant’s Brief at 16, which this court can correct if erroneous,

see Schreiber, 75 A.2d at 112.

     To support its allegations of appraisal error, Hartford relied

on an affidavit from James J. Kern, an accountant who assisted

Hartford’s appraiser in the preparation of his appraisal.   Because

the appraisal awards were unreasoned, i.e., they listed only

numbers without providing a basis for those figures, see id. at 93-

96, and Kern was not a party to the deliberations of the umpire or

Adcor’s appraiser, Kern can claim no special insight into how the

umpire or Adcor’s appraiser calculated his award, what quotes

either of them used to arrive at their awards, or even what

methodology they applied.   The most Kern can do (and all he does)

is draw inferences from the numbers appearing on the award sheets.

Because of his lack of direct knowledge, Kern’s affidavit amounts

to little more than a recitation of Hartford’s allegations. Id. at

141-43.

     Kern’s speculative inferences and conclusory assertions are

not enough to create a genuine issue of material fact with regard

to one of the sorts of appraisal errors Schreiber held to be

judicially cognizable.   See Thompson v. Potomac Elec. Power Co.,

312 F.3d 645, 649 (4th Cir. 2002) (stating that “[c]onclusory or

speculative allegations do not suffice” to avoid summary judgment).




                                 -4-
The   district   court’s   grant   of   summary   judgment   to   Adcor   is

affirmed.

                                                                  AFFIRMED




                                   -5-